Case 3:19-cV-00210-SI\/|Y-R.]D Document 1 Filed 02/15/19 Page 1 of 27 Page |D #1

UNHED STATES DlSTRlCT <COURT
-» for the
Southern District of llljnois

Case Number: i_q ' 210 l W“QD

(Clerk's Office Will pro v{ide)

William A White

 

 

`.v -_-_______

 

Cl CIVIL RIGHTS COMPLAINT
pursuant to 42 U.S.C. §1983 (Si:ate Prisoner)

)
)
)
Plaintz']jc/Petitioner(s) §
V.
Department of Homeland Securit€ CIVILRIGHTSCOMPLAINT
)
31

US P O S t a l S 6 f Vi C e pursuant to 28 U.S.C. §1331 (Federa.l Prison`er)

secret service mCIVILC'ol\/H>LAINT

Civil Rights Division k pursuanttothe¥edemi”urr€lamrsn.ct,~

Federal Burear`i of Investigatio 28€25:€;-'§§1346,-26‘71=2680,-or0the11aw

` 5 Usc §552/5523, 5 Usc §701 et Seq

I. -]'URISDICHON
Plaintiff:

" *'*'""'__“`,_"AT,':,"L"','Plaintiff’“S mailing address, register number, and present place of
confinement ` ‘

William A White #13888-08&
USP-Marion

 

 

PO BoX 1000
Marion, II 62959
Defendant #1:
B_ De&mdantDepartment ot Homeland Securlty ismnpkwedas
(a) (Name of First Defendant)
cabinet-level department of the US federal government
(b) (Position/Title)

With 245 Murray lane SW STOP-0655
(c) (Employer's Name and Address)

Washington, DC 20528-0655

 

At the time the Claim(s) alleged this complaint arose, Was Defendant '#1
employed 'bythe state, local, or federal government? § Yes E| N 0

If your answer is YES, briefly explain:

Cabinet-level department of the US federal government.

(Rev. 7/2010) 1

Case 3:19-cV-00210-SI\/|Y-R.]D Document 1 Filed 02/15/19 Page 2 of 27 Page |D #2

Deiendant #2:

C_ Defenda?:c"_ -US Postal Service is employed as

(Name of Second Defendant)

division of the US federal government
(Position/ Title)

 

With 475 L'Enfant Plaza Sw` Room 1P830

(Employer's Name and Address)
Washington, DC 20260

 

 

At the time the Claim(S) alleged in this Complaint arose, Was Defendant #2
employed by the state, local, or federal government? § Yes 5 No

If you answer is YES, briefly explain:

division_of the US federal government

Additional Defendant(s) _(if any):

D. Using the outline set'forth above, identify any additional Defendant(s).

Secret Service _- ZAS Murray tane SW Building T-5 Washington,
DC, 20223

Civil Rights Division -- 601 D St NW Washington, DC 20530

Federal Bureau of Investigation -- 170 Marcel Drivelwinchester,

VA 22602

l\)

(Rev. 7/2010)

Case 3:19-cV-OO210-SI\/|Y-R.]D Document 1 Filed 02/15/19 Page 3 of 27 Page |D #3

li. PREVl©US lLAWSUlTS

'A.

(Rev 7/2010)

Have you begun any other lawsuits in state or federal court relating to
your imprisonment? @Yes U No

lt your answer to ”A" is YES, describe each lawsuit in the space below. l_.F
there is more than one lawsuit you must describe the additional lawsuits
on another sheet of paper using the same outline Failure to comply With
this provision may result in summary denial of vour complaint 1

1. Parties to previous lawsuits:
Plaintiff(s): ~
as attached

Defendant(s):
as attached

2. Court_(it federal court, name of the district; if state court, name of
'~the'~county)i
'as attached
3. Docl<et number:
as attached

4. Na_me of ]udge to Whom case Was assigned:
as attached

5. Type of case (for example: Was it a habeas corpus or civil rights

action?):
as attached

6. Disposition of case (for example: Was the case dismissed? Was it
vappealed?_ ls it still pending?):
as attached

7 . Appro)dmate date of filing lawsuit
as attached

8. Approximate date of disposition:
as attached

??? 1997:

Dec 2005:

??? 2005:

Dec 2007:

Jul 2008:

v-00210- S|\/|Y- R.]D ocumeznl Fi|e 0eic1902/15/19 Page 4 of 27 Page |D #4

6h HIST RY ~- up ated M/

White v New D Md Case No Unknown

*§1983 action against four Montgomery County, Maryland, police

officers

t Summary judgment for defendants

iwhite v Haines 2005 Us hist tEXIs 33688 (wD va 2005)

* counseled Bivens claims against three HUD employees

* dismissed without prejudice

counseled claims against Bank of America, Citibank, and,

Chase Bank for contract violations WD Va case no unknown

* all settled favorably

United States v Henry ED Va 07-cv-342
* third party subpoena action
* subpoenas withdrawn in part, protective order entered wD Va
4 08-mj-012 Mar 12 2008
* charged with contempt In Re: White (United States v Henry)
2013 US Dist lEXIS 133148 (ED Va 2013)
* dismissed repeatedly, appealed repeatedly by plaintiffs
Mar 1 2008 to 2013d
* charged with contempt United States v Henry 2008 US Dist lEXIS
50892 (WD Va 2008)
* prosecution declined by US Attorney June 2008
* motion to sanction US Attorney
* denied United States v Henry 2017 US Dist LEXIS 40912
(ED Va 2017) affirmed United States v Henry 2016 US Dist
lEIS 185777 (ED Va 2017)

* some catalyst relief obtained

Unnamed Citizen A (Annette Reddick) v White 410 BR 195 (Bankr

_4_

| 02/015/19 Pa e 50f 27 Pa e |D #5
Case 3:19M-0?a21£0§|§!|¥-F§1])DV Document 1 Fi ed 57 g g

0ct 2008:

.: ab

a Case No 09- cv~O
* judgment against me for about 3250, 000 plus 5610, 000 in
attorney's fees Unnamed Citizen A (Annette Reddick) v White
2011 US hist lEXIS 155395 (WD Va 2011)
* affirmed Unnamed Citizen A (Reddick) v White 468 Fed Appx

330 (4th Cir 2012)

United States v White ND 111 08~cr-851 charging 18 USC §373
solicitation of a crime of violence / 18 USC §1503 jury tampere
ing

* dismissed United States v White 638 F Supp 2d 935 (ND Ill

2009)
* reinstated United States v White 610 F 2d 956 (7th Cir 2010)

 

* convicted at trial Jan 5 2011
* vacated United States v White 779 F Supp 2d 778 (ND 111 2011)

reinstated United States v White 690 F 3d 1005 (7th Cir 2012)
cert denied White v United States 133 S Ct 1740 (2013)

* sentenced to 42 months imprisonment:

§2255 filed nec 2013 ND 111 caes ab 13-cv-9042

a

* denied after hearing May 5 2016
* appeal denied Jan 2017
* pFA ` on new evidence of torture IH R€! Whit@

7th Cir App No 17-1143

~.':

denied
* 60(b) filed in District Court Mar 2017
* pending
* recall the mandate filed Jul 1 2016 7th Cir Case No unknown
* denied Jul 14 2016
* cert denied White v United States 196 1 Ed 2d 200 (2016)
oct 3 2016
* motion to vacate pursuant to 28 USC §1651 filed Jan 2017

ND 111 16-cv-10950
_5_

Case 3:19-cV-00210-SI\/|Y-R.]D Document 1 Filed 02/15/19 Page 6 of 27 Page |D #6

Dec 2008:

* pending

* PFA on Dimaya filed Apr 2018 in Re: White App No: 18-1899

* denied May 2018
t §2241 on new evidence of Brady violations filed Jun 2018
white v True SD 111 18-cv-1225

denied

t lrefiled as §2255 White v United States ND Ill 18-cv-5053

* pending

United States v White WD Va 08-cr-054 charging 18 USC §875(b)
extortion, 18 USC §1512(b) witness tampering, 18 USC § 875(c)

threats five counts

a acquitted at trial Dec 2009 18 USC §875(b), two counts 18

USC §875(€), convicted of balance

r“#wivacated one count 18-USC §875(c) Apr 10 2010 United States

V White 2010 US DiSt lEXIS 35999 (WD Va 2010)
* sentenced 30 months imprisonment Apr 10 2010
* vacated, remanded Mar 31 2012 United States v White 458
Fed Appx 228 (4th Cir 2012)
t resentenced to 33 months imprisonment
* sentenced 10 months imprisonment for violation of supervised
release Sep 2012
t §2255 filed Feb 2013
t denied Apr 2013 white v United states 2013 Us Dist LEXIS

52063 (WD Va 2013)

55

appeal denied White v United States 536 Fed Appx 339 (4th

Cir 2013)

* coram nobis denied Mar 2015 United States v White 2015 US Dist

Us Drst taxis 35314 (wD vA 2015)
appeal denied United States v White 608 F Appx 160 (4th

Cir 2015)
_6_

u_me_nt 1 Filed 02/15/19 Page 7 of 27 Page |D #7

Case3119'@\"00219'§'¥'¥thQn1%0d_0 white v United states 135 s ct 343 <2015>

J.
n

55

§2241 on sentence calculation WD Va Dec 2013 Case No unknown
* dismissed without prejudice

t refiled Nov 2017 White v True 2017 US Dist LEXIS 207455

(SD 111'2017)
t settled favorably, voluntarily dismissed Aug 2018

PFA on Elonis denied Jan 2016 In Re: White 4th Cir App No

15-423

* §2241 filed Feb 2016 White v 0wens ND 111 Case No 16-2514
nunc sub nom White v True 2017 US Dist LEXIS 24148 (SD 111
2017) SD 111 16-cv-1374

§2255 on`§£ady violations filed Aug 2018

* pending_

PFA for new evidence of actual innocence filed Nov/Doc 2018

ein»Re: White 4th Cir App No: 18-382/18-417

t denied Jan 2019

Sep/Nov 2010: White v Secor Inc 2010 US Dist LEXIS 117805 (WD VA 2010)

~k

Jun 2012:

dismissed as frivolous / may be strike

United States V White 8D Fl 12?mj-2833

t 41(g) granted in part, denied in part United States v White
2013 US Dist lEXIS 4627 (SD Fl 2013)

* 41(g) denied United States v White 2013 US Dist lEXIS 159642
(SD Fl 2013)

t dl(g)`denied late 2013
* appeal dismissed failure to prosecute

*i'4l(g) granted 2015

Case 3:19-cV-00210-SI\/|Y-R.]D Document 1 Filed 02/15/19 Page 8 of 27 Page |D #8
Feb 2013: United States v white wD Va 13-cr~013 18 USC §875Cb) extortion

four counts
* convicted at trial 18 USC §875(b) three counts, 18 USC
§875(§) one count Nov 2 2013
* sentenced to 92 months imprisonment May 1 2014
t appeal denied Jan 2016 United States v white 810 F 3d 212
(4th Cir 2016)
t cert denied May 5 2016 white v United States 194 1 Ed 2d
837 (2016)
* Rule 33 denied Jun 27 2016 United States v white 2016 US
Dist taxis 82896 (wD ve 2016)
* 59(e) denied Apr 28 2017
* appeal.denied United States v white 709 Fed Appx 191
(4th Cir 2018) Jan 2018
t 'Rtie 33 denied Mey 31 2017
t appeal denied United States v white 708 Fed Appx 130
(4th Cir 2018) Jan 2018
t §2255 filed oct 2016 wm ve case No 16-¢v-80934
denied white v United States 2017 US Dist lEXIS 83694
(wD VA 2017)
t 59(e) converted to 60(b), denied white v United States
2017 US Dist LEXIS 109049 (wD Va 2017)
* appeal denied, conversion reversed white v United States
709 Fed Appx 194 (4th Cir 2018)
t cert denied Mar 30 2018
t 60(b) for fraud upon the court filed No 2018
* pending
numerically second §2255 on new evidence of §£§dy filed
Mar 2018 wD Va 18-81307

* dismissed without prejudice May 18 2018 United States

v white 2018 US Dist LEXIS 83171 (wD Va 2018)
"3_

case szle-cv-oozle-snd/ARdr-:)eintimidated sit®tesls/taigeges@ 255 F.Ng$e€lq§§l.$

Nov 2013:

97073 {wD VA 2018)
* appeal denied Sep 18 2018 United States v white Fed Appx
188 (4th Cir 2018)
t refiled ee §2241 white v true so 111 ls-ev-lles den 2013
* denied Jul 2018 white v True 2018 US Dist lEXIS
(SD 111 2018)
t appeal 7th Cir App No: 18-2602
* IFP granted

* pending

United States v white MD Fl 13-cr-304 18 USC §875(b) extortion

five counts, 18 USC §1028(a)(7) aggravated identity theft\

7'¢

`L
n

>.L

convicted all coutns Sep 11 2014

vacated 18 USC §1028(a)(7) Nov 2014 United States v white
2014 US Dist lEXIS 197603 (MD Fl 2014)

appeal denied Jul 2016 United States v white 2016 US App
LEXIS 12076 (11th Cir 2016)

cert denied 0ct 11 2016 white v United States 196 1 Ed 2d
237 (2016)

rule 33 denied Jun 7 2017 United States v white 2017 US Dist
LEXIS 88167 (MD Fl 2017)

t affirmed Sep 2018 United States v white 738 Fed Appx

188 (4th Cir 2018)
§2255 filed May 2017 white v United States MD Fl Case No:
17-cv-689
t pending

'§2241 on Honeycutt filed May 2018 White V TrU€ SD 111 187 `
‘.CV_]_]_QZ

t denied Jul 2018 white v True 2018 US Dist lEXIS

(8D3111 2018)
_9”

Case 3:19-0V-00210»S|\g\é-M Document it§i|gq 102A1p5¢1§0 Pp@ez]éZ)DC/Zf 27 Page |D #10

Jun 2014:

Aug 2016:

Aug 2016:

J.
n

t IFP granted

t pending

white v Berger MD Fl l4-cv-936 nunc sub nom white v Shaw

§1983 / Bivens action against Seminole County Florida,
two Seminole County Sheriffs, and, two US Marshals

two related cases white v Eslinger MD Fl 14-cv-1247, and,
white V FrederiCkS MD Fl l4-cV-1249 dismissed for failure
to prosecute

dismissed Jan 2015 as moot

* reversed on 59(e) Mar 2015

summary judgment for defendants Mar 2016 white v Berger
2016 Us Dist LEXIS 189260 (MD Fl 2016)

* reversed white v Berger 709 Fed Appx 532 (11th Cir 2017)
t costs taxed to defendants

summary judgment for defendants Mar 2018

* appeal pending as white v Shaw 18-11702

* certified nonvfrivolous

white v Department of,Justice SD 111 16-cv-948

_L
n

FOIA Suit
summary judgment denied to defendants Jan 19 2018 white

v pep't of Juetiee 2018 Us Dist lexis 8750 (sp 111 2018)

 

catalyst relief beginning Feb 2018

pending

white v United States SD 111 16-cv-968

.|.
n

FTCA action for battery, intentional infliction of emot-
ional distress, negligent infliction of emotional distress
dismissed without prejudice Nov 22 2016 white v United

States 2016 US Dist lEXIS 161194 (SD 111 2016)
_10_

Case 3:19-0\/- 00210- S|\/|Y- R.]D Document 1 Filed 02/15/19 Pa e 11 of 27 Page |D #11

Aug 2016:

May 2017:

Jul 2017:

OCt 2017:

refiled white v United States SD 1 Case No 17-cv-683
Jun 2017

t screened non-frivolous Aug 25 2017 white v United States
2017 us plat taxis 136955 (sD 111 2017)

* counsel appointed 0ct 2017

t amended complaint screened non-frivolous Apr 2 2018

t pending

white v Office of Federal Defender SD 111 16-cv-971

* FOIA claim

t dismissed as "1ega11y frivolous" white v 0ffice of Federal
2017 US Dist LEXIS 136024 (SD 111 2017)

t 59(e) denied white v office of Fedefel Defender 2017 Us

Dist lEXIS 118027 (SD 111 2017)

~j"wappeal voluntarily dismissed 7th Cir 17-2832

t may be strike

In Re: william A white 690 Fed Appx 798 (3rd Cir 2017)

* mandamus

* dismissed / catalyst relief Jun 2017

»white v Fredericks MD Fl 17-cv-1489

t §1983 claim against 16 Seminole County Florida Sheriffs
t screened non-frivolous Jun 2018

t pending

white v Inch SD 111 17-cv-1059 nunc sub nom white v Sloop
* Bivens claim on BOP mail policies

t screened non-frivolous white v Inch 2017 US Dist lEXIS
195102 (SD 111 2017)

t dismissed no US Const Amend 1 Bivens claim Dec 2018
white v Sloop 2018 US Dist lEXIS (SD 111 2018)

* appeal pending 7th Cir No 18-3720
...1]__

|D #12

q?§e ?Qé?-§V OQ\WE§W §./`QQCLRQIC€"m%rlt]flC|;i|eOdfO%/§_Bi/§Jl:gll©|;§l%ey$2501]01:172.l_apa:l__%e CV"' 341

Jun 2018:

Jun 2018:

Sep 2018:

Nov 2018:

Feb 2019:

».L
A

:'<

.l.
n

In

FOIA action
IFP denied as non-indigent

pending;

Re: Search warrants D Or 08-mc-9122
motion to unseal

granted Aug 2018

Re: 2008-2010 Grand Jury Proceedings D 0r Case No unknown
motion to unseal

pending

white v United States SD 111 18-cv-1682

~L
h

FTCA / Bivens action against United States, and, five BOP
employees for negligence, medical malpractice, violations
of US Const Amend 1, V, and, V111

counseled;' malpractice certified by physician

pending, and, pending joinder with white v United States

l7-cv-683

white v United States,D Or 18-cv-2150

7':

FTCA / Bivens / WA / SCA / Civil RICO / CFAA / RFRA action
against sixteen FBI/DOJ employees for obstruction of justice
in United States v white wD Va 08-cr-054, and, ND 111 08-
cr-851

pending

white v Department of Homeland Security SD 111 Case No pending

J¢
n

~7_
n

'FOlA / APA action

pending

More detailed information about the above is available upon request.

-12-

Case 3:19-Cv-00210-S|\/|Y-R.]D Document 1 Filed 02/15/19 Page 13 of 27 Page |D #13

l--|
l'--(
£-(

A`.

B.

(Rev_ 7/ 2010)

Gl?\.llE`VANClE PR@CEDURE

ls there 'a'p_r_,.isonerv grievance procedure in the institution? § Yes~ il No

Did you present the facts relating to your complaint in the prisoner
grievance procedure? Yes @ No

lf your answer is YES,
l. What steps did you take?

n/a

2. What was the result?

n/a

lf your answer is NO, explain Why not

,Ihl§Wl§iarFOIA/APA/general injunctive action against
other agencies.

lf there is no prisoner grievance procedure in the institution, did you
complain to prison authorities? , El `Y_es § No

lf your answer is YES,
l. What steps did you take?

n/a

2. l/Vhat Was the result?

n/a

lf your answer is NO, explain why not.

n / a
Attach copies of your request for an administrative remedy and any
response you received. If you cannot do so, explain Why not:

attached

_13_.

Case 3:19-Cv-00210-S|\/|Y-R.]D Document 1 Filed 02/15/19 Page 14 of 27 Page |D #14

iv STATEMENT UlF <ClLAll\/l

A. State he're}_ as briefly as possible, when, where, how, and by whom you lfeel
your constitutional rights were violated Do not include legal arguments of
citations lf you wish to present legal arguments or citations, file a separate
memorandum of law. If you intend to allege a number of related "claims,
number and set forth each claim in a separate paragraph If your claims
relate to prison disciplinary proceedi_ngs, attach copies of the disciplinary
charges and any disciplinary hearing summary as ewbits. You should also
attach any relevant, supporting documentation

Parties, Venue, Jurisdiction

l) 1 am_a federal prisoner serving a term of 38& months imprisonment
for four consecutive sentences in the United States Penitentiary ("USP")

-- Marion in Marion, 11 within the Southern District of Illinois.

2) Defendants Department of Homeland Security, United States Postal Serv-
~rice;'Secret”Service; Civil Rights Division, and, Federal Bureau of

Invespigation are federal agencies.

3) This court has jurisdiction over the Freedom of Information Act claims

pursuant to 5 USC §552(3)(4)(3)-

4) This court has jurisdiction over the Administrative Procedures Act

claims pursuant to 5 USC §701, et seq.

5) This court has jurisidiction to enjoin violations of the US Constitut-

ion pursuant to Marbury v Madison 2 l Ed 60 (1803).
6) This court has venue pursuant to 5 USC §552(a)(4)(B).

Statement of Facts

Department of Homeland Security FOIA #2019-0BFO-08761
7) On November 15, 2018, 1 mailed the FOIA request of_EXh A(a) to the
@zev.7/2010)

_1[|__

CaS€s*et@‘€Vrl%Q?tho§'\/l¥o§é?arlaocslé%%'}llt y':'lefb%g/ 155/ lagc §§ 151)01@112111|:1)13@96€ Fon\
address requesting all agency records in their possession regarding
myself, all in conformance with published DHS rules, and, including

a certification of identity under oath as required by 6 CFR §5.21(6).

8) Over the course of the period December 13, 2018, to January ll, 2019,
1 exchanged letters with DHS in which DHS stated that they would not
release records to me unless 1 provided a fingerprint card, and, 1
asked them to please provide a regulatory, or, statutory, justifica~
tion for this request. There is no regulatory, or, statutory, just-
ification for this policy, and, DHS refused to identify any avenue
of appeal, mahing DHS' refusal to promptly provide the requested

records a "final agency action".

United States Postal Service

9) On November 19, 2018, 1 mailed the FGIA reouest of Exh B(a) to the
United States Postal Service at their published FOIA address requests
ing all agency records in their possession regarding myself, all in

conformance with published USPS rules.
lO) 1 received no response to the,request of para 9, supra.

Secret Service FOIA #20190170

ll) On November 19, 2018, 1 mailed the FOIA request of Exh C(a) to the
United States Secret Service ("USSS") requesting all agency records
in their possession regarding myself, all in conformance with publish-

ed USSS rules.

12) Between December 4, 2018, and, December lO, 2018, the USSS requested

that 1 resubmit the required certificate of identity, which 1 did.

13) 1 have received no further response to the request of para 12, supra.

_15...

C§._;@$@ SRJigz-Hg-Qog}Q-§\£|XHRJD Document 1 Filed 02/15/19 Page 16 of 27 Page |D #16

On December 2, 2018, 1 mailed the FOIA request of Exh D(a) to the
Department of Justice’s Civil Rights Division ("CRD") requesting all
agency records in their possession regarding myself, all in conform-

ance with published CRD rules.

15) 1 received no response to the FOIA request of para lH, supra.

Federal Bureau of 1nvestigation

17)

On February 23, 2013, I mailed Exh E(a) to the Federal Bureau of
1nvestigation (VFBIT) requesting, in relevant part, all agency re-

cords in their possession regarding:

"a) tiberty tobby FOIA #1398649-000; and,

b) the killing of a Philipino youth at a Kentucky county fair,
’FOIA“#1399043-000;

all in conformance with published FBI rules.

On June 25 2018, I mailed the FOIA request of Exh E(b) to the FBI

requesting, in relevant party all agency r@COrdS in their DOSS@SSiOU

regarding an April 21, 2018, National Socialist Movement ("NSM") rally in

183

Newman, Georgia, FOIA #1408321-000, in conformance with published

FBI regulations.

On July 31, 2018, 1 mailed the FOIA request of EXh E(c) to the FBI
requesting all agency records in their possession regarding the Dom-
estic Terrorism Operations Units ("DTOUS"), FOIA #1413107-009v With
several specific categories of records named, including organizational
structure, operations, formal mission statements, or, descriptions,

of the units, names of all persons who have served in the DTOUS, and,

their dates of service, intra-agency relationships with other units,

disruption operation methodology, and, ali disruption OD€ratiOHS

_16_

caseaisaaopzmxsnrmsaaa =anmerr@i@rFi-tm Q¥/i%la$§as§ ltd 23a %@t@atp@§it@

19)

203

21)

22)

23)

24)

with published FBI regulations.

0n August 21, 2018, 1 mailed the FOIA request of Exh E(d) to theTFBI
requesting all agency records in their possession regarding, in rel-

evant part:

a) Harold Covington of Port Orchard, wA deceased 7/21/2018, FOIA #
1414897-000;

b) the First Freedom newspaper, FOIA #141&831#000;

c) the Northwest Front, FOIA #1414841-000;

d) Unite. the Right 11 rally in washington, DC, August 2018 FOIA #

1414851-000;
e) loyal white Knights of the Ku Klux Klan, FOIA #1414883-000;

all in conformance with published FBI' regulations.

On November 10, 2018, 1 mailed the FOIA request of Exh E(e) to the FBI
requesting all agency records in their possession regarding an NSM
rally held that day in little Rock, Arkansas, FOIA #1422633-000, all

in conformance with published FBI regulations.
The FBI has not complied with the FOIA requests of para 16-20, supra.

1 have two FOIA actions pending in part against the FBI, namely white

v Dep't of Justice SD 111 16-cv~9h8, and, white v Exec Ofc of US Attys

 

SD 111 lB-cv-841.

As a result of having been denied summary judgment in white v Dep't of

Justice SD 111 16-cv-9h8, the FBI has begun to "review" 500 pages of

documents for release per month, and, has released in some part.about

1300 pages of documents, or, about 150 pages of documents per month,

In litigating white v Dep't of Justice, the FBI has "aggregated" the

requests in that action, which it admits consist of over 100,000 pages

_17._

Case 3:19-Cv-OO210-S|\/|Y-R.]D Document 1 Filed 02/15/19 Page 18 of 27 Page |D #18

25)

26)

records, and, has asked the court to allow it to Continu@ at its
its current rate, which will take-over 17,5 years (and, likely closer

to 43 years, as 1 estimate Over 250,000 pages of records are involved.)

0n about Decmber 11, 2018, summons for white v EXec Ofc of US Attys
was served upon David Hardy of the FBI's Records/Information Dissem-

ination Section.

On January ll, 2019, 1 received from David Hardy several letters like
Exh F(e)(y), stating that all of my pending FOIA'requests would be
"aggregated" with the FOIA requests pending in white v Dep't of Justice
and, placed at the end of Hardy's l7t5 to AB year long queue. This

was allegedly because of the "resources" being used to process the
requests, though the FBI is not actually using any resources to pro-
cess most of the requests, as it is refusing to respond to them, or,

process any records at all.

COUNT ONE: VIOlATION OF THE FREEDOM OF INFORMATION ACT DHS FOIA #2019~

27)

28)

03F0-Os761 _

The facts of para 1-26, supra, are hereby incorporated by reference.

DHS violated 5 USC §552 by the acts of p§£§ 7-8 , supra, including:

a) 5 USC §552(a)(6)(A) by failing to make a determination as to
whether, or, not, to release the records within 20 days of my
request;

b) 5 USC §552(3)(3)(A), by failing to make the records promptly
available to me;

c) 5 USC §552(a)(3)(C), by failing to conduct a reasonable search

for records responsive to my request.

COUNT TWO: VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT

The facts of para 1-26, supra, are hereby incorporated by reference.

_]_8_

ase 3:19-Cv-OO210-S|\/|Y-R.]D Document 1 Filed 02/15/19 Page 19 of 27 Page |D #19
385 DHS' POiiCY Of requiring FOIA requesters to provide an original fing-

er print card to obtain records violates 5 USC §5`2, 6 CFR
§5.21(6), and/or, other regulatory, statutory, or, Constitutional pro-
visions, and, was applied in an arbitrary, and/or, capricious, manner

to me, all in violation of 5 USC §701, et seq.

31) The facts of para 1-26, supra, are hereby incorporated by reference.

32) USPS violated 5 USC §552 by the acts of p§£§ 9_10, supra, including:
a) 5 USC §552(a)(6)(A), by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;
b) 5 USC §552(a)(3)(A), by failing to make the requested records
promptly available to me;
C) _5,USC1§552{E)(3lCC), by failing to conduct a reasonable search

for records responsive to my request.

COUNT FOUR: VIOLATION OF THE FREEDOM OF INFORMATION ACT USSS #20190170

\\`

33) The facts of pirg 1-26; supra, are hereby incorporated by reference.
§4) USSS violated 5 USC §552 by the acts of p§£§ 11-13, supra, including:
a) 5 USC §552(a)(6)(A), by failing to make a determination as to
whether, or, not, to release records to me within 20 days of my
request;

b) 5 USC §552(a)(3)(A), by failing to make the requested records
promptly available to me;

c) 5 USC §552(a)(3)(C), by failing to conduct a reasonable search for

records responsive to my request.

COUNT FIVE: VIOLATION OF THE FREEDOM OF INFORMATION ACT CRD

35) The facts of para 1-26, supra, are hereby incorporated by reference.

_]_9_

n 1 Filed 02/15/19 Pa e2O of 27 Page|D #20
3§)38€(§?159v10 Oaztgds|¥|YU|§t`lD§PS%Cub Llbye tth he acts of para 2-2% 4, supra, including

a) 5 USC §552(a)(6)(A), by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;

b) 5 USC §552(a2§3}(A), by failing to make the requested records
promptly available to me;

C) 5 USC §552(a)(3)(C), by failing to conduct a reasonable search for

records responsive to my request.

COUNT SIX: VIOLATION OF THE FREEDOM OF INFORMATION ACT FBI FOIA #1398649-

37) The facts of para 1-26, supra, are hereby incorporated by reference.

38) The FBI violated 5 USC §552 in regards to FOIA request #1398649-000,
`Liberty Lobby , including:

a) W5¢Q§Q"§55213)(6)(A), by failing to make a determination as to wheth-

er, or, not, to release records within 20 days of my request;
b) 5 USC §552(a)(3)(€), by failing to make the requested records

promptly available to me;

c) 5 USC §552(a)(3)(C), by failing to conduct a reasonable search for

records responsive to my request;
d) 5 USC §552(b)(6)-(7), by wrongfully excluding records, and/or,

segregable portions of records, from disclosure.

COUNT SEVEN: VIOIATION OF THE FREEDOM OF INFORMATION ACT FBI FOIA #1399043-

39)' The facts of para 1-26, supra, are hereby incorporated by reference.

40) The FBI violated 5 USC §552 in regards to FOIA request #1399043-000,
the killing of a Philipino youth at a Kentucky county fair, including:

a) 5 USC §552(a)(6)(A), by failing to make a determination as to

-20-

Case 3:19-Cv-00210-S|\/|Y-R.]D Document 1 Filed 02/15/19 Page 21 of 27 Page |D #21

whether, or, not, to release records within 20 days of my request;

b) 5 USC §552(a){3)(A), by failing to make the requested records
promptly available to me;

C) 5 USC § 552(ajl3)(C), by failing to conduct a reasonable search

for records responsive to my request.

COUNT ElGHT: VIOLATION OF THE FREEDOM OF INFORMATION ACT FBI FOIA #1408321-

41) The facts of para 1-26, supra, are hereby incorporated by reference.

42) TherFBI violated 5 USC §552 in regards to FOIA request #1408321-000,
an April 21, 2018, NSM-rally in Newman, Georgia, including:
a) 5 USC §552(3)(6)(A), by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;
b)"“5MUSC…§552(a)(3)(A), by failing to make the requested records
promptly available to me;
c) 5 USC §552(a)(3)(C), by failing to conduct a reasonable search for

records responsive to my request.

COUNT NINE: VIOLATION OF THE FREEDOM OF INFORMATION ACT FBI FOIA #1414897-

000

43) The facts of para l-26, supra, are hereby incorporated by reference.

44) The FBI violated 5 USC §552 in regards to FOIA request #1414897-000

Harold Covington, including:

a) 5 USC §552(a)(6)(A), by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;

b) 5 USC §552(3)(3)(A), by failing to make the requested records
promptly available to me;

c) 5 USC §552(a)(3)(€), by failing to conduct a reasonable search

for records responsive to my request.

_21_

Case 3:19-Cv-00210-S|\/|Y-R.]D Document 1 Filed 02/15/19 Page 22 of 27 Page |D #22
COUNT TEN: VIOlATION OF THE FREEDOM OF INFORMATION ACT FBI FOIA #lélLSQl-

The facts of para l-26, supra, are hereby incorporated by reference.

The FBI violated 5 USC §552 in regards to FOIA request #1414831-000,

First Freedom Newspaper, including:

a)

b)

C)

d)

5 USC §552(a)(6)(A), by failing to make a determination as to
Whether, or, not, to release records within 20 days of my request;
5 USC §552(3)(3)(A)5 by failing to make the requested records
promptly available to me;

5 USC §552(a)(3)(C), by failing to conduct a reasonable search
for records responsive to my request;

5 USC §552(a)(6)(b), by improperly invoking unusual circumstances,

and, improperly aggregating the request.

COUNT ELEY§N: VIOLATION OF THE FREEDOM OF INFORMATION ACT FBI FOIA

#1414841-000

The facts of para 1-26, supra, are hereby incorporated by reference.

'The FBI violated 5 USC §552 in regards to FOIA request #1414841-000,

the Northwest Front, including:

a)

b)

C)

d)

5 USC §552(a)(6)(A), by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;
5 USC §552(a)(3)(A), by failing to make the requested records
promptly available to me;

5 USC §552(a)(3)(C), by failing to conduct a reasonable search
for records responsive to my request;

5 USC §552(a)(6)(B), by improperly invoking_unusual circumstances,

and, improperly aggregating the requests,

-22-

Page |D #23

cease aimeva)ozlvr$mxra@m Mwammerrl€jt€:€i %%ll§€&?oNYFr-?)§:Olw§f rare #141@351-

b)

c)

d)

facts of para 1-26, supra, are hereby incorporated by reference°

FBI vielered"é-Usc §552 in regards re FoIA request #1414851-000,

August 21, 2018, Washington, DC Unite the Right Rally II, includ-

5 USC §552(a)(6)(A), by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;
5 USC §552(a)(3)(A), by failing to make the requested records
promptly available to me;

5 USC §552(a)(3)(C), by failing to conduct a reasonable search for
records responsive to my request;

5 USC §552(a)(6)CB), by improperly invoking unusual circumstances,

and,rimproperly aggregating the request.

COUNT THIRTEEN: VIOLATION OF THE FREEDOM OF INFORMATION ACT FBI FOIA

#1414883-000

The

The

the

a)

b)

C)

d)

facts of para 1426, supra, are hereby incorporated by reference.

FBI violated 5 USC §552 in regards to FOIA request #141&883-000,
Loyal White Knights of the Ku Klux Klan, including:

5 USC §552(a)(6)(A), by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;
5 USC §552(a)(3)(A), by failing to make the requested records
promptly available to me;

5 USC §552(3)(3)(0), by failing to conduct a reasonable search for
records respnsive to my request;

5 USC §552(a)(6)(B), by improperly invoking unusual circumstances,

and, improperly aggregating the request.

-23~

Case 3:19-Cv-OO2lO-S|\/|Y-R.]D Document 1 Filed 02/15/19 Page 24 of 27 Page |D #24
COUNT FOURTEEN:1 VIOLATION OF THE FREEDOM 0F INFORMATION ACT FBI FGIA

#1&22633-000

53) The facts of para 1-26, supra, are hereby incorporated by reference.

54) The FB: violated 5`nsc §552 in regards to FOIA request #1422633-000,

a November 10, 2018, NSM rally in tittle Rock, Arkansas, including:

a) 5 USC §552(a)(6)(A), by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;

b) 5 USC §552(a)(3)(A), by failing to make the requested records
promptly available to me;

C) 5 USC §552(a)(3)(C), by failing to conduct a reasonable search
for records responsive to my request;

d) 5 USC §552(a)(6)(B), by improperly invoking unusual circumstances,

and, improperly aggregating the request.

COUNT FIFTEEN: VIOLATION OF THE FREEDOM OF INFORMATION ACT FBI FOIA

#1413107-000

55) The facts of para 1-26, supra, are hereby incorporated by reference.

56) The FBI violated 5 USC §552 in regards to FOIA request #1413107-000
the Domestic Terrorism Operations Units, including:
a) 5 USC §552(3)(6)(A){ by failing to make a determination as to
whether, or, not, to release records within 20 days of my request;
b) 5 USC §552(a)(3)(A), by failing to make the requested records
promptly available to me;
C) 5 USC §552(a)(3)(C), by failing to conduct a reasonable search

for records responsive to my request.
COUNT SIXTEEN: CONSTITUTIONAL COMMON LAW VIOLATION OF US CONST AMEND I

57) The facts of para 1-26, supra, are hereby incorporated by reference.

-24-

sease saaav-@srae€a\/la&ie r~ weemeaaai;Fil€QMMQ/Me rpr@£laa%§ ak€ee 'Pa§§ '-E?ii%ar ay
future FOIA requestsj and9 to place them at the end of a multi-decade
long queue, all in retaliation for my lawful exercise of my rights
under 5 USC §552, including my right to judicial enforcement of 5 USC

§552, violated US Const Amend I, as described para 22-26, supra.

-25'

Case 3:19-Cv-OO210-S|\/|Y-R.]D Document 1 Filed 02/15/19 Page 26 of 27 Page |D #26

V. REQUEST lFOR REUETF

State exactly What.you Want this court to do for you. lf you are a State or federal

prisoner and seek relief Which affects the fact or duration of your imprisonment (for

example: illegal detention, restoration of good time, expungement of records, or
,'parole), you must file your `claim on a habeas corpus form, pursuant to 28 U.S.C.
§§ 2241, 2254, or 2255. Copies of these forms are available from the clerk's office

Injunctive, and, declarative, relief, costs, and, other

relief as appropriate.

VI. ]`URY DEMAND (check one box below)

The plain'u`ff U does El does not request a trial by jury.

'DECLARATION UNDER FEDERAL RUI.E OF CIVH. PROCEDURE ll
I ceriifj;=-to the best of my knowledge information, and belief, that this complaint is in full

compliance With Rule ll(a) and ll(b) of the Federal Rules of Civil Procedure. The
undersigned also recognizes that failure to comply With Rule ll may result in sanctions

Signed on: 21 \7~\\"\ v /M:“# @M/{’<

 

 

 

 

 

(date) Signature of Plaintiff
USP-Marion PO Box 1000 William A White
Street Address Printed Na_me
Marion', ll 629.59 #13888-084
City, State, Zip Prisoner Register Number

 

 

Signature of Attol'ney (if any)

(Rev.. 7 / 2010)
_ 2 6 _

Case 3:19-Cv-OO210-S|\/|Y-R.]D F[e)gp:tlilrg]c_§gt 10!:"§%.%/15/19 Page 27 of 27 Page |D #27
Clerk
United_States District Court for the

SOuthern Distict of Illinois

750 Missouri Ave Room 104

East St touis, II 62201
Re: New FOIA Action White v Department of Homeland Security

Dear Clerk:

Enclosed please find a new FOIA, APA, and, general injunctive, action
White v Department of Homeland Security, et al. A third party will be
forwarding the fee as soon as a case number is assigned.

I have enclosed summonses for each of the five defendants. Please
return the summonses signed, and, sealed, so that I may serve them.

WThanklyou.
Sincerely,
maria
William A White #13888-084
USP-Marion

Po sex 1000
Marion, IL 62959

 

